IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00045-CV
 
The City of Waco,
                                                                      Appellant
 v.
 
David Wright and Janet Key, Individually and as
Representatives of the Estate of David Wright, Jr., Deceased, and the Estate of
Christopher Antonio Wright, Deceased,
                                                                      Appellee
 
 
 

From the 74th District Court
McLennan County, Texas
Trial Court # 2003-1168-3
 

DISSENTING Opinion ON
REHEARING

 




          Upon
review of the arguments made in the City of Waco’s motion for rehearing, I believe we should
examine more closely whether the only allegations that would give the trial
court jurisdiction, those regarding pre-1970 negligent construction, are
sufficient.  If the allegations are
nothing more than a recitation of the requirements for a claim, is that
recitation adequate for the conferral of jurisdiction, or must there actually
be a fact, some reference to what would be evidence, that must be alleged?  Of course, this appeal is not here on a
no-evidence motion for summary judgment; but must there be more than a naked
recitation of an allegation that gives the trial court jurisdiction?  With a view to more fully addressing the
allegations and the arguments in the motion for rehearing, I would request a
response.  I dissent to the failure to do
so.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Dissenting opinion delivered and filed January 5,
 2005